          Case 2:20-cv-02412-JTM Document 8 Filed 09/13/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 DEMETRIUS ROBERTSON                                                             CIVIL ACTION

 VERSUS                                                                              NO. 20-2412

 SHERIFF RANDY SMITH                                                          SECTION: “H”(2)



                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the objection to the Magistrate

Judge’s Report and Recommendation, hereby approves the Report and Recommendation of the

United States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

        IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE as

malicious under Title 28 U.S.C. § 1915(e)(2)(B), § 1915A, and 42 U.S.C. § 1997e because the

claims raised therein are duplicative of the claims raised in Plaintiff’s previous case filed in this

court, Civil Action No. 20-1614 “T”(1).

       New Orleans, Louisiana, this 10th day of September, 2021.




                                              __________________________________________
                                                       JANE TRICHE MILAZZO
                                                  UNITED STATES DISTRICT JUDGE
